DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
1.		In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

2.		Claims 1, 3-6, 9-10, and 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by PARKER et al. (US 2017/0285142).
Regarding claim 1, PARKER teaches that an aerial vehicle system (Fig. 1, 2, page 1, paragraphs 12 – 13, and pages 5, paragraphs 45 - 48, where teaches a non-limiting system for detecting, tracking, classifying and interdicting a UAS (unmanned aerial system) such as a drone of overall system). PARKER teaches that a detector configured to detect a presence of a target unmanned aerial vehicle within a range of the aerial vehicle system (Fig. 3, 5 and pages 7, paragraphs 64 – pages 8, paragraphs 74, 
Regarding claim 3, PARKER teaches that the communication disruption signal is configured to disrupt communications in a frequency range of 2.1 GHz to 5.8 GHz (pages 7, paragraphs 64 – pages 8, paragraphs 74, Fig. 3, 5, pages 12, paragraphs 117, and pages 10, paragraphs 81 – 84). 
Regarding claim 4, PARKER teaches that the detector is configured to determine a type of the target unmanned aerial vehicle (Fig. 4, 5 and pages 9, paragraphs 76 – pages 10, paragraphs 82). 
Regarding claim 5, PARKER teaches that a power of the communication disruption signal is based on the type of the target unmanned aerial vehicle (Fig. 1, 2 and pages 4, paragraphs 26 – pages 5, paragraphs 44). 
Regarding claim 6, PARKER teaches that a power of the communication disruption signal is based on a distance between the target unmanned aerial vehicle and the aerial vehicle system (Fig. 1, 2 and pages 4, paragraphs 26 – pages 5, paragraphs 44). 
Regarding claim 9, PARKER teaches that an interdiction system configured to deploy one or more capture mechanisms to capture the target unmanned aerial vehicle (pages 5, paragraphs 30 – 38, Fig. 2, 5, and pages 10, paragraphs 81 – 84). 
claim 10, PARKER teaches that the transmitter is configured to trigger a discontinue command to stop the transmission of the communication disruption signal in response to the one or more capture mechanisms being deployed (pages 5, paragraphs 30 – 38, Fig. 2, 5, and pages 10, paragraphs 81 – 84). 
Regarding claim 18, PARKER teaches that the transmitter is configured to trigger the transmission of the communication disruption signal based in part on the target unmanned aerial vehicle being within a threshold range from the aerial vehicle system or the target unmanned aerial vehicle being classified as the target unmanned aerial vehicle (pages 5, paragraphs 30 – 38, Fig. 2, 5, and pages 10, paragraphs 81 – 84). 
Regarding claim 19, PARKER teaches all the limitation as discussed in claim 1.
Regarding claim 20, PARKER teaches all the limitation as discussed in claim 1.

Claim Rejections - 35 USC § 103
3.		The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.		Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over PARKER in view of Attinello (US 4,317,214).
Regarding claim 2, PARKER does not specifically disclose the limitation “the communication disruption signal is based on a sawtooth wave”. However, Attinello teaches the limitation “the communication disruption signal is based on a sawtooth wave” (Fig. 1, 3 and column 6, lines 52 – column 7, lines 28, where teaches sawtooth wave that .

5.		Claims 7-8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over PARKER in view of Banga (US 2018/0197420).
Regarding claim 7, PARKER does not specifically disclose the limitation “a visual detector configured to monitor a flight pattern associated with the target unmanned aerial vehicle”. However, Banga teaches the limitation “a visual detector configured to monitor a flight pattern associated with the target unmanned aerial vehicle” (Fig. 1, 3, pages 4, paragraphs 35 – pages 5, paragraphs 39, and pages 8, paragraphs 63 – 68, where teaches the aerial system identifier preferably identifies an aerial system, and is preferably globally unique, but can alternatively be unique for geographic region, unique for period of time, generic, or otherwise related to other aerial system identifiers, and the aerial system identifier is preferably an alphanumeric string, but can alternatively be an image, pattern, combination of features (combination of colors, combination colors and light emission pattern etc.) a flight pattern, or be any other suitable identifier). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of PARKER as taught by Banga, provide the motivation to achieve enhancing advantage for identifying a UAV enter the monitoring zone.
claim 8, PARKER and Banga teach all the limitation as discussed in claim 7. Furthermore, PARKER further teaches that the signal generator is configured to increase a power of the communication disruption signal based on the flight pattern associated with the target unmanned aerial vehicle (pages 5, paragraphs 30 – 38, Fig. 2, 5, and pages 10, paragraphs 81 – 84). 
Regarding claim 11, PARKER does not specifically disclose the limitation “the interdiction system comprises a tether mechanism”. However, Banga teaches the limitation “the interdiction system comprises a tether mechanism” (pages 6, paragraphs 46 – pages 7, paragraphs 54 and Fig. 1, 3, where teaches in the variation the interdiction module may include a net that entangles the target aerial system’s motive mechanism, and once entangled the target UAV or drone may remain tethered to the second aerial system and be appropriately transported outside of restricted airspace). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of PARKER as taught by Banga, provide the motivation to achieve enhancing capturing and transporting the target UAV or drone outside the restricted area to safe location. 

Allowable Subject Matter
6.		Claims 12-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record fails to disclose the limitation “an output from the tether mechanism is a current profile of a motor associated with the tether mechanism, and the 
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Messori et al. (US 2020/0079488) discloses Unmanned Aerial Vehicle with Isolated Components.

Information regarding...Patent Application Information Retrieval (PAIR) system... at 866-217-9197 (toll-free)."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J LEE whose telephone number is (571)272-7880.  The examiner can normally be reached on Mon-Fri (8:00am-5:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
J.L
March 25, 2022

John J Lee

/JOHN J LEE/
Primary Examiner, Art Unit 2649